Citation Nr: 0520416	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-09 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected posttraumatic arthritis left little finger, 
previously evaluated as recurrent dislocation left little 
finger with hypertrophic arthritis, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a left fourth 
finger disability, previously claimed as posttraumatic 
arthritis, left ring finger, claimed on a direct basis and/or 
as secondary to service-connected posttraumatic arthritis, 
left little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, ES, RM


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to May 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an 
February 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied an increased evaluation for post 
traumatic arthritis left little finger, previously evaluated 
as recurrent dislocation left little finger with hypertrophic 
arthritis, evaluated as 10 percent disabling and also denied 
service connection for a left finger disability, previously 
claimed as post traumatic arthritis, left ring finger, 
claimed on a direct basis and/or as secondary to service-
connected post traumatic arthritis, left little finger.  

In June 2005, the veteran was afforded a Travel Board hearing 
before Michelle Kane, who is the Acting Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran's service-connected traumatic arthritis of 
the left little finger is primarily manifested by limitation 
of motion, pain on motion, swan neck deformity and trigger 
finger.

2.  The veteran has a left fourth finger disability, 
manifested by limitation of motion and missing fingernail, 
that is related to his military service.

3.  The veteran does not have arthritis of the left fourth 
finger.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
posttraumatic arthritis left little finger, previously 
evaluated as recurrent dislocation left little finger with 
hypertrophic arthritis, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 
38 C.F.R. § Part 4, §§ 4.1, 4.2, 4.10, 4.20, 4.27, 4.40, 
4.41, 4.45, 4.59, 4.118, Diagnostic Code 5156-5010 (2004); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  

2.  The veteran's left fourth finger disability (deformity, 
limitation of motion, and missing fingernail) is the result 
of an injury during his active military service.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The veteran's service-connected post traumatic arthritis left 
little finger, previously evaluated as recurrent dislocation 
left little finger with hypertrophic arthritis, is evaluated 
under 38 C.F.R. § 4.71a Diagnostic Code  (DC) 5156-5010 
(2004) and is currently evaluated as 10 percent disabling.  
DC 5010, arthritis due to trauma, substantiated by X-ray 
findings, is rated as arthritis, degenerative, under DC 5003.  
See 38 C.F.R. § 4.71a DC 5010.  Under the provisions of 
Diagnostic Code 5010-5003, arthritis of a joint is to be 
rated on the basis of the limitation of motion of the 
particular joint affected.  However, when the limitation of 
motion shown is not compensable under the applicable codes 
pertaining to limitation of motion, a 10 percent rating is 
for application for any joint affected by limitation of 
motion.  Under 38 C.F.R. § 4.71a, DC 5230, which address 
limitation of motion of the little finger, a 0 percent 
evaluation is the maximum allowed under the regulations.  
However, the Board should also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hands.  
38 C.F.R. § 4.71a, Note following Diagnostic Code 5227.  
Amputation is rated under Diagnostic Codes 5152 through 5156.  
38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, DC 5156 (2004), little finger, 
amputation of, a 10 percent rating is warranted when the 
little finger is amputated without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto.

A 20 percent rating is warranted when there is metacarpal 
resection (more than one-half of the bone lost).  Id.  A 20 
percent evaluation is the highest allowed under DC 5156.

The relevant medical evidence of record includes an X-ray 
report by Dr. Sloves from December 2002; two examination 
reports by Dr. Krebsbach, both dated in February 2003; a VA 
Compensation and Pension examination of the Hand, Thumb and 
Fingers dated in June 2003; and VA progress notes from 
October to December 2003.

The X-ray report of the veteran's left hand from Dr. Sloves 
dated in December 2002 showed that there was subluxation of 
the fifth PIP joint and flexion of the fifth DIP joint.  
There was no acute fracture.  There was a mild joint space 
narrowing with subchondral sclerosis and osteophytosis of the 
fifth PIP joint, which could be posttraumatic arhtropathy.  
There was extension of the PIP joint.

The first February 2003 report from Dr. Krebsbach showed that 
the veteran was seen for a follow-up after his trigger-finger 
release.  When the veteran opened his hand the PIP joint 
hyperextended and locked and he had to mechanically 
straighten it around.  This was due to a chronic swan neck 
deformity that the veteran has had for many years, and that 
he re-injured in October 2002 at the VA Hospital in West Palm 
Beach, Florida.

The second February 2003 report from Dr. Krebsbach shows that 
the veteran had significant difficulty using his finger.  The 
veteran had post-traumatic degenerative arthritis in the PIP 
joint, as well as a swan-neck deformity, which locked 
sometimes.  This was made worse by an injury in October 2002.

The VA examiner who gave the veteran the Compensation and 
Pension examination of the Hand, Thumb and Fingers dated in 
June 2003 diagnosed the veteran with post-traumatic arthritis 
of the left little finger.  The veteran complained of 
constant pain in the fifth finger which was sharp and 
localized in the fifth mid metacarpal.  X-rays of the left 
little finger showed subluxation and flexion of the proximal 
interphalangeal joint.  There was no acute fracture but there 
was a mild joint space narrowing with subchondral sclerosis 
and osteophytosis of the fifth interphalangeal joint.  The 
examiner said this could be post-traumatic arthropathy.  
There was also extension of the proximal interphalangeal 
joint.  Upon physical examination the examiner found that the 
distal phalanx of the left fifth finger was flexed at 30 
degrees.  There was swelling at the proximal phalanx, volar 
surface.  The finger was tender on mild palpation.  It was 
not red.  The tip of the thumb could not approximate to the 
tip of the little finger.  There was a distance of 2 cm.  The 
little finger could not flex at the MCP or the PIP joint.  
The veteran could approximate the tip of the fourth finger 
with the tip of the thumb.

Most of the VA progress notes only concern the veteran's 
subjective complaints of pain or immobility of the fingers.  
However, a VA progress note from December 2003 was much more 
specific and showed that the veteran had an unstable swan 
neck deformity of the left little finger.  He underwent a 
trigger finger release by a private physician and it did not 
improve.  The veteran also complained of pain in the left 
ring finger.  Upon examination, the veteran demonstrated a 
fixed, swan neck deformity of the left little finger and 
triggering of the left ring finger.  The examiner explained 
to the veteran that they could inject it and hopefully it 
would get better, but the veteran did not want to have an 
injection.  

A rating greater than 10 percent may not be assigned under DC 
5010-5003 because the medical evidence does not show X-ray 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
There is no evidence in the record to show that the veteran 
was ever incapacitated due to his left little finger 
disability.  Moreover, even with the grant of service 
connection for the left fourth finger, as discussed below, 
there is no x-ray evidence of arthritis in that finger, so he 
would not qualify as being service-connected for two or more 
minor joint groups.  As such, the criteria for a 20 percent 
evaluation under DC 5010-5003 are not satisfied.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

A rating in excess of 10 percent is also not warranted under 
DC 5230 because a 0 percent (noncompensable) evaluation is 
the maximum evaluation for any limitation of motion of the 
ring or little finger.

A rating exceeding 10 percent is also not warranted under DC 
5156.  A 20 percent evaluation under DC 5156 requires 
metacarpal resection with more than one-half of the bone 
lost.  In this case, when read at their most severe, the 
medical records concerning the veteran's little finger 
disability show post-traumatic arthritis, a swan neck 
deformity, trigger finger, inability to flex the MCP and PIP 
joints, and PIP joint hyperextension and locking.  Though 
these symptoms clearly show severe impairment of the left 
little finger, they do not involve the metacarpal bone, and 
therefore do not approximate the criteria necessary for a 20 
percent evaluation under DC 5156.

Even if the veteran's left little finger disability was rated 
by analogy to ankylosis (that is - frozen), Diagnostic Code 
5227 only provides a noncompensable (zero percent) rating for 
such a disability.  See 38 C.F.R. § 4.71a, DC 5227 (2004).
 
With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 
(1998).  In this case, the veteran has complained of pain in 
the left little finger as indicated in the VA Compensation 
and Pension examination of the Hand, Thumb and Fingers dated 
in June 2003.  However, it is readily apparent that 
functional loss has already been contemplated by the current 
rating.  Normally, any amount of limited motion of the little 
finger - even no motion (ankylosis) - would get a zero 
percent rating under VA's Schedule.  Therefore, the current 
10 percent rating, based on his complaints of pain, and the 
findings of arthritis, encompass functional loss due to those 
symptoms.  

Even if, arguendo, DeLuca did not apply, it has been shown 
above that the veteran's left little finger symptomatology 
does not warrant a rating in excess of 10 percent disabling.  
His disability, arguably severe, is not analogous to 
amputation with resection of the metacarpal - which is the 
only way a rating higher than 10 percent can be granted for 
any little finger disability.

In reaching this decision, the Board has considered the 
veteran's statements.  However, except as discussed above 
with reference to painful motion, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
rule is not for application in this case.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  Service Connection

The veteran asserts he injured his left ring finger during 
the same in-service accident that injured his left fifth 
finger.  At that time, he asserts that the left fourth nail 
was crushed, fell off, and never grew back.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

The veteran's service medical records show that he injured 
his left hand while on duty May 7, 1952.  The record shows 
that the veteran was on KP, his hand was soapy while working 
behind the chipper, and that his hand slipped on 
"partition."

The relevant post-service evidence includes a Board of 
Veterans' Appeals hearing transcript from August 15, 1956; a 
VA Compensation and Pension examination report regarding the 
Hand, Thumb, and Fingers, from June 2003; and a Board hearing 
transcript from June 2005.  There are also a number of VA 
progress notes in which the veteran complains of pain in his 
left fourth finger; however, these do not provide diagnoses 
or etiological opinions as to the cause of the veteran's left 
fourth finger disability.

In August 1956 the veteran testified at a Board hearing that 
his injury to his left little finger was not his sole 
complaint.  He testified that he also lost the nail on the 
left ring finger which had not grown back up to that time.


The VA Hand, Thumb, and Fingers examination report from June 
2003 noted that the veteran had complaints of pain in his 
left ring finger, which was precipitated by pressure on the 
finger.  The examiner specifically stated that the claimed 
symptom of the fourth finger was at least as likely as not 
related to the condition of the left fifth finger because of 
proximity, pain is radiated to it.  He could not, however, 
explain numbness at the tip of the fourth finger.

The veteran further testified at a Board hearing in June 2005 
that he injured his left fourth finger at the exact same time 
he injured his left fifth finger, and that the nail never 
grew back on the left fourth finger.  The record from that 
hearing also shows that he took a splint off his hand to show 
the Chairman the absence of a nail on his left fourth finger.

The veteran claimed that he has arthritis in the fourth 
finger.  He does not.  All x-rays of the left hand have shown 
only fifth finger abnormalities (and one a second finger 
abnormality), but no x-rays have shown arthritis of the left 
fourth finger.  Therefore, since he does not have this 
condition (which must, by its nature, be diagnosed by x-ray), 
service connection for arthritis of the left fourth finger is 
denied.

However, the Board finds that service connection for a left 
fourth finger disability is still warranted.  The veteran's 
service medical records show that his left hand was injured 
in service in 1952.  Testimony by the veteran before the 
Board from 1956 and 2005 shows that the veteran did not have 
a nail on his left fourth finger in 1956 and does not have a 
nail on his left fourth finger currently.  The veteran's 
testimony also shows that he lost the nail in the same in-
service accident that caused his service-connected 
posttraumatic arthritis of the left little finger.  The Board 
has found that a layperson, such as the veteran, is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).  Whether a finger has a nail or 
not is certainly a symptom that can be observed by a 
layperson.  The above testimony therefore shows that the 
veteran's left hand was injured in service, and that the 
veteran lost his nail due to that injury.  

Moreover, the VA examiner from the June 2003 VA Hand, Thumb, 
and Fingers examination believed that the veteran's left 
fourth finger condition was at least as likely as not related 
to his service.  To the extent the "symptoms" the examiner 
was referring to was pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).   However, the veteran does 
not have pain alone in the left fourth finger.  He has 
deformity and limitation of motion - objective evidence of 
disability.  As noted above, the VA Examiner relates these 
symptoms to the in-service injury, and the VA progress notes 
contain several references to the injury as well.  

In this instance, however, the Board finds that there is at 
least a relative balance of positive and negative evidence 
regarding the cause of the veteran's left fourth finger 
disability, and the benefit of the doubt must therefore be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b) 
(West 2002); see also 38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Even though the service medical records document 
only injury to the fifth finger, it is reasonable to conclude 
that the fourth finger could have been injured as well since 
it was so close in proximity.  Moreover, the veteran's 
testimony in 1956 - the year after he left service and long 
before he requested compensation for the fourth finger - 
showed that the nail was missing - a clear indicator of 
trauma.  He now has other indicators of disability such as 
limitation of motion and deformity.  As such, the Board finds 
that the service connection for a left fourth finger 
condition is warranted.


III.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)) was signed into law. The VCAA imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2003, May 2003, and September 2003.  Since these letters 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

With respect to element (4), the Board notes that the RO's 
three 2003 letters contained a specific request that the 
veteran provide additional evidence in support of his claim.  
He was also asked to send information describing additional 
evidence, or the evidence itself, to the VA within 30 days.  
In addition, he was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of a January 2004 supplemental 
statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded medical VA examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An evaluation in excess of 10 percent disabling for the 
veteran's posttraumatic arthritis left little finger, 
previously evaluated as recurrent dislocation left little 
finger with hypertrophic arthritis, is denied.

Service connection for a left fourth finger disability, 
manifested by deformity, limitation of motion, and missing 
fingernail, is granted.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


